Mb. Justice Wole
delivered the opinion of the court.
This is an appeal taken by Serafín Martínez Acosta from a judgment of the District Court of Humacao, sentencing him in a prosecution for perjury to imprisonment for one year at hard labor in the penitentiary of San Juan, and to pay the costs.
The grounds for this appeal are substantially the same as those alleged in support of the appeal in the case of Antonio Lopes, and we believe that the grounds of the decision in the latter case are applicable to this case, although we must add with regard to the second violation alleged, that counsel for the accused not having attacked the information either by means of a motion to dismiss it or on the ground of the evidence, this alleged violation cannot be discussed.
For the reasons stated, the judgment appealed from should be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras and MacLeary concurred.